February 9, 2010 VIA EDGAR Securities and Exchange Commission Division of Corporate Finance 100 F Street, NE Washington, D.C.20549 Re: Frontier Financial Corporation Form S-3/A Filed January 28, 2010 SEC File Number: 333-155365 SEC Accession No.: 0001102624-10-000022 Form A-W Application for Withdrawal Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended (the “Securities Act”), Frontier Financial Corporation, a Washington state corporation (the “Company”), hereby requests the immediate withdrawal of its Amendment No. 1 to Registration Statement on Form S-3/A (File No. 333-155365) (Accession No. 0001102624-10-000022) (the “Amendment”) that was filed with the Securities and Exchange Commission (the “Commission”) on January 28, 2010. Form S-3/A was the incorrect form to terminate the S-3 Registration Statement (Form
